department of the treasury internal_revenue_service washington d c date cc dom fs proc tl-n-6665-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject interest on overpayments this field_service_advice responds to your memorandum dated date seeking advice on the extent of the government’s liability for interest on an overpayment_of_tax used as a credit against a later tax_deficiency this field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x year year year year year year year year year issue where the service offsets overpayments in years against underpayments for later years and is x entitled to additional statutory interest under sec_6611 of the internal_revenue_code from the statutory due_date of the underpaid tax against which the overpayment is credited to the later date that the underpayment actually arose and the offset was effective conclusion the statutory terms of sec_6611 should not be construed to allow x overpayment interest up until the date the underpayment actually arose and the offset was effective overpayment interest runs only to the due_date of the income_tax return for the year in which the overpayment is applied not the actual date the underpayment arose facts x reported overpayments on its returns for years and and elected pursuant to sec_301_6402-3 to apply them to its estimated_tax liabilities for the next succeeding years years and respectively see code sec_6402 the return overpayments were used to pay the third installment of estimated_taxes in the succeeding years later on audit the service determined x had overpaid its income taxes in years and had underpaid in years and the deficiencies the service subsequently determined for years and were less than the overpayments reported on x’s returns thus although x had originally overpaid its taxes in these years the excessive credits it had taken against estimated_taxes wiped out the surplus and created deficiencies the service offset overpayments determined on examination of year sec_1 through against the underpayments for years and see sec_6402 see also sec_1 when the taxpayer makes such an election no interest is allowed on the portion of the overpayment that is credited sec_301_6611-1 the overpayments for year sec_1 through are separate and distinct from the return overpayments x originally reported for the years and sec_301_6402-1 the service proposes to compute interest on the overpayments from the date the overpayments arose to the due_date of the tax for years and pursuant to sec_6611 seeking symmetrical treatment with respect to interest on the overpayments in years that were used to offset the underpayments in years and x claims interest should run on the overpayments up until the date of the offset the due_date of the third installment for estimated_taxes september year and september year not the original due dates of year and taxes march year and march year law and analysis in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment sec_6402 see also sec_301 commissioner may credit any overpayment_of_tax including interest thereon against any outstanding liability interest however is not recoverable on an obligation owed by the government unless explicitly provided by statute or contract 323_us_658 x claims a right to interest under sec_6611 that section provides interest shall be allowed and paid i n the case of a credit from the date of the overpayment to the due_date of the amount against which the credit is taken sec_6611 emphasis supplied under the general_rule of sec_301_6611-1 the due_date of the amount against which the overpayment is credited means the last day fixed by law or regulations for the payment of the tax code sec_6151 provides that when a return of tax is required under this title or regulations the person required to make such return shall pay such tax at the time fixed for filing the return determined without regard to any extension of time for filing the return see also sec_1_6151-1 code sec_6072 governs the time for filing income_tax returns returns of corporations required under sec_6012 made on the basis of a calendar_year shall be filed on or before the 15th day of march following the close of the calendar_year and returns made on the basis of a fiscal these are the dates the government was actually deprived of the use of x’s return overpayments as a payment of the year taxes and the year taxes because this was when the return overpayments were applied as estimated_tax payments in the succeeding years sec_6012 a requires every corporation subject_to taxation under subtitle a to make returns of income year shall be filed on or before the 15th day of the third month following the close of the fiscal_year sec_6072 see also sec_1_6072-2 thus the last day fixed by law for the payment of income_tax is the due_date of the return determined without regard to any extension of time accordingly the due_date of the amounts here the underpayments for years and against which the overpayment was credited is the due_date of the returns for the years in which the taxes were underpaid overpayment interest runs only to the due_date of the income_tax return for the year in which the overpayment is applied not the actual date the underpayment arose case development hazards and other considerations evidenced by 36_fedclaims_680 acq aod cc-1997-008 date and 588_f2d_342 2d cir have employed a use-of-money analysis in interpreting the statutory terms of sec_6601 which are substantially_similar to the terms used in sec_6611 and regulation sec_301_6611-1 nevertheless the conclusion that interest runs only to the due_date of the income_tax return is compelled by our interpretation of the regulation as having a fixed meaning for the term due_date for the payment of tax the courts as by george e bowden technical assistant cc dom fs cc
